Order entered September 1, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00019-CV

                IN THE INTEREST OF A.E.R. AND E.N.R., CHILDREN

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-51128-2012

                                         ORDER
       We GRANT appellee’s August 31, 2015 unopposed motion for extension of time to file

amended brief and ORDER the brief be filed no later than September 4, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE